                                  Case 2:19-cv-10805-VAP-KS Document 41 Filed 01/25/21 Page 1 of 1 Page ID #:734


                                                                                                           JS-6
                                  1                                   UNITED STATES DISTRICT COURT
                                  2                                  CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Centinela Gas Station, Inc.,
                                                        Plaintiff,                       2:19‐cv‐10805‐VAP‐KSx
                                  6
                                  7                     v.                                   JUDGMENT
                                  8      Crum and Forster Specialty Insurance

                                  9      Company et al.,
                                                      Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 14
                                 15         Pursuant to the Order Granting Defendant’s Motion for Summary

                                 16   Judgment, IT IS ORDERED AND ADJUDGED that the action, Centinela

                                 17   Gas Station, Inc. v. Crum and Forster Specialty Insurance Company et al.,

                                 18   2:19-cv-10805-VAP-KSx, is DISMISSED WITH PREJUDICE. The Court

                                 19   orders that such judgment be entered.

                                 20
                                 21   IT IS SO ORDERED.

                                 22
                                 23      Dated:     1/25/21
                                 24                                                    Virginia A. Phillips
                                                                                  United States District Judge
                                 25
                                 26



                                                                           1
